But the court said, that if influencing means succeeding in the party’s efforts, the law would be a dead letter; no conviction could take place, because no citizen is compellable to declare how he has given his suffrage. The word pursuade has been *66construed to carry the persuasion into effect; (2 Ld. Raym. 889) and the same idea has been assigned to it in prosecutions for high treason during the revolutionary war. 1 Dall. 39. But the word influence has not the same extensive signification, and only means, to use the party’s endeavours, though he may not have been able to carry his point. This appears clearly from the latter words of the 18th section, where it is said, “every “person interfering in the manner aforesaid, shall forfeit and “pay any sum not exceeding 30 dollars, for every such offence.”
The defendant was acquitted of issuing tickets, but convicted of influencing persons to vote, and was fined 15 dollars.